UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1860



SHERMAN B. LUBMAN, Chapter 7 Trustee,

                                               Plaintiff - Appellee,

          versus


DENISE J. LECLAIR,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-00-448, BK-98-35239-T, AP-99-3175-T)


Submitted:   November 29, 2001            Decided:   December 5, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Denise J. LeClair, Appellant Pro Se.    Kevin Allan Lake, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Denise J. LeClair appeals from the district court’s order dis-

missing, as untimely, her appeal from the bankruptcy court’s order

granting the bankruptcy trustee’s motion for default judgment and

denying her a discharge in bankruptcy. We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Lubman v. LeClair, Nos. CA-00-448; BK-98-35239-T; AP-99-3175-T

(E.D. Va. June 15, 2001). We deny Appellee’s motion for sanctions.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2